Judgment reversed upon the law and the facts, without costs, and judgment directed in favor of defendant, without costs. We are of opinion that plaintiff failed to show facts sufficient to entitle her to a decree of separation, against defendant, and that it must be held upon this record that she left defendant without sufficient cause. Findings of fact and conclusions of law contrary to this decision are reversed and new findings will be made in accordance herewith. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.